                        Case 8:20-bk-02101-CPM           Doc 213      Filed 01/19/21     Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                         PRO MEMO

                                                              01/19/2021 02:30 PM
                                                              COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                  FILING DATE:
8:20-bk-02101-CPM                       11                      03/10/2020
Chapter 11
DEBTOR:                 North Tampa Anesthesia Consultants, PA


DEBTOR ATTY:           Erik Johanson
TRUSTEE:               Amy Harris
HEARING:
1-CONTINUED CONFIRMATION HEARING
2-Further Hearing on Emergency Motion to Use Cash Collateral Filed by Angelina E Lim on behalf of Debtor North Tampa
                      Anesthesida Consultants, PA (Doc. 8)
3-Objection to Confirmation of Plan Filed by Barbara C Leon on behalf of Creditor Scott R. Babcock (related document(s)[148]).
                      (Leon, Barbara) Doc #170
4-Motion for Cramdown Filed by Angelina E Lim on behalf of Interested Party HLPG Newaco,LLC, Debtor North Tampa
                      Anesthesia Consultants, PA (related document(s)[190]). (Lim, Angelina) Doc
#192
5-Amended Objection to Confirmation of Chapter 11 Plan Filed by Christie D Arkovich on behalf of Scott R. Babcock, David
                      Montney Jr.. (Arkovich, Christie) Doc #202
...Supplement to Amended Joint Chapter 11 Subchapter V Plan of Reorganization Dated December 14, 2020 Filed by Angelina E
                      Lim on behalf of Interested Party HLPG Newaco,LLC, Debtor North
Tampa Anesthesia Consultants, PA (related document(s)[190]). (Lim, Angelina) Doc #208
.

APPEARANCES:: Barbara Leon, Angelina Lim, Erik Johanson, Kevin Riggs, Amy Harris, Bradley Rothman, Michelle Nadeau,
Nathan Wheatley, Patrick Warfield, Ryan Barack



RULING:
1-CONTINUED CONFIRMATION HEARING

...CONFIRMED as amended (and concessions) on the record; Objection overruled - Order by Lim...


2-Further Hearing on Emergency Motion to Use Cash Collateral Filed by Angelina E Lim on behalf of Debtor North Tampa
Anesthesida Consultants, PA (Doc. 8)

...Granted (Final) - Order by Lim...
                                  Case Number 8:20-bk-02101-CPM                    Chapter 11
                        Case 8:20-bk-02101-CPM             Doc 213      Filed 01/19/21      Page 2 of 2
3-Objection to Confirmation of Plan Filed by Barbara C Leon on behalf of Creditor Scott R. Babcock (related document(s)[148]).
(Leon, Barbara) Doc #170

...superceded by Doc. # 202...

4-Motion for Cramdown Filed by Angelina E Lim on behalf of Interested Party HLPG Newaco,LLC, Debtor North Tampa
Anesthesia Consultants, PA (related document(s)[190]). (Lim, Angelina) Doc
#192

...Granted - Order by Lim...

5-Amended Objection to Confirmation of Chapter 11 Plan Filed by Christie D Arkovich on behalf of Scott R. Babcock, David
Montney Jr.. (Arkovich, Christie) Doc #202




...Supplement to Amended Joint Chapter 11 Subchapter V Plan of Reorganization Dated December 14, 2020 Filed by Angelina E
Lim on behalf of Interested Party HLPG Newaco,LLC, Debtor North
Tampa Anesthesia Consultants, PA (related document(s)[190]). (Lim, Angelina) Doc #208



.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:20-bk-02101-CPM                      Chapter 11
